Citation Nr: 0521266	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  02-03 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for severe thoracic and 
lumbar osteoarthritis with radiculopathy.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to 
November 1947.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, denied entitlement to 
service connection for severe thoracic and lumbar 
osteoarthritis with radiculopathy.  The veteran perfected an 
appeal as to this decision.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2003.  A transcript of 
that hearing is associated with the claims file.  

This case was previously before the Board and was remanded 
for further development in October 2003.  


FINDING OF FACT

Competent medical evidence does not indicate that the 
veteran's severe thoracic and lumbar osteoarthritis with 
radiculopathy is related to service.


CONCLUSION OF LAW

Severe thoracic and lumbar osteoarthritis with radiculopathy 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
severe thoracic and lumbar osteoarthritis with radiculopathy.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 2002 Statement of the Case (SOC) and 
the March 2005 Supplemental Statement of the Case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in April 
2003 and May 2004, with copies to his representative, which 
were specifically intended to address the requirements of the 
VCAA.  The letters enumerated that to establish entitlement 
to service connection the evidence must show three things: 
(1) that the veteran had an injury in military service or a 
disease that began in or was made worse during military 
service, or that there was an event in service which caused 
injury or disease; (2) that the veteran has a current 
physical or mental disability; and (3) that there is a 
relationship between the current disability and an injury, 
disease, or event in military service.  See the April 16, 
2003 letter, page 2 and the May 1, 2004 letter, page 6.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2003 VCAA letter, the RO informed the veteran: "We will try 
to help you get such things as medical records, employment 
records, or records from other Federal agencies. [...] We will 
also assist you by providing a medical examination or getting 
a medical opinion if we decide it's necessary to make a 
decision on your claim."  See the April 16, 2003 letter, 
pages 1-2.  The May 2004 VCAA letter again notified the 
veteran that VA was responsible for getting  "Relevant 
records held by any Federal Agency.  This may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration."  See the May 1, 2004 
letter, page 5.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the April 2003 and May 2004 VCAA letters each 
advised the veteran to give the RO enough information about 
relevant records so that they could request them from the 
agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the May 2004 letter 
informed the veteran: "Please provide us with any evidence 
or information you may have pertaining to your claim."  See 
the May 1, 2004 letter, page 2.  (emphasis in original).  

The Board therefore finds that the April 2003 and May 2004 
letters, the March 2002 SOC, and the March 2005 SSOC properly 
notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the two VCAA 
letters requested a response within 60 days (the April 16, 
2003 letter requested a response by May 16, 2003), they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the May 2004 letter.  

One final comment regarding notice is in order.  The veteran 
was provided notice of the VCAA in 2003, following the 
initial adjudication of this claim by rating decision in 
February 2002.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of the issue by the RO.  
While that was not done in this case, the Board does not 
believe that the veteran has been prejudiced by such failure 
in timing.  His claim was readjudicated by the RO in the 
March 2005 SSOC, following issuance of the April 2003 and May 
2004 VCAA notice letters.  The veteran was provide with ample 
opportunity to respond to those letters.  Neither the veteran 
or his attorney have contended that he was in any way 
prejudiced by the timing of the VCAA notice.

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, this claim was readjudicated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records, and a report VA 
examination, which will be described below.  

The Board notes that the only service medical records 
associated with the claims file are the veteran's August 1946 
entrance examination, a September 1947 treatment record, and 
his November 1947 separation examination.  Any additional 
service medical records are missing.  Documentation received 
in October 2001 indicates that the veteran's records were 
part of the 1974 fire at the National Personnel Records 
Center in St. Louis, Missouri.  

The Board finds that the October 2003 remand instructions 
have been compiled with to the extent possible.  Cf. Stegall 
v. West, 11 Vet. App. 268, 271 (1998), [Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.].  In its 
October 2003 remand, the Board instructed the RO to seek 
treatment records dated in December 1946 from the infirmary 
of Battalion B of the 25th Infantry Division and from the VA 
Medical Center (VAMC) in Jamaica Plains, Massachusetts.  In 
October 2004, the National Personnel Records Center (NPRC) 
reported that they had conducted an "extensive and 
thorough" search of the records among their holdings, but 
had been unable to locate the identified records.  The NPRC 
concluded that the records either did not exist or that the 
NPRC did not have them, and that further effort to locate 
them at NPRC would be fruitless.  See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].  In May 2004, the RO received treatment 
records from the Boston Health Care System (HCS) (covering 
VAMCs in Brockton, Jamaica Plain, and West Roxbury) for the 
period May 1996 to January 2002.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  The veteran 
testified in support of his claim at a Travel Board hearing 
in May 2003.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Factual background

As noted above, most of the service medical records from the 
veteran's period of active duty from August 1946 to November 
1947 appear to be missing.  The available records include an 
August 1946 entrance examination which noted mild scoliosis 
with no symptoms.  In September 1947, the veteran was seen 
for an eye condition.  The November 1947 discharge 
examination showed musculoskeletal defects as "none." 

In January 1948, the veteran filed a claim of entitlement to 
VA compensation or pension.  With respect to item 3 "nature 
of disease or injury on account of which claim is made and 
date each began", the veteran responded "a - Injury to 
lower left side, above hips, Sept. 1947; b - Sprained ankles, 
bilateral, Jan. 1947".  He did not indicate any injury to or 
treatment for his back.  

There are no pertinent medical records for over three decades 
after service.  Private medical records show that the veteran 
underwent a hemilaminectomy in 1982 due to ruptured discs at 
the L4-L5 level.  The admission history notes that the 
veteran had had intermittent bouts of back pain and sciatica 
for the last three years.  The first occurred while he 
sneezed while getting out of a car.  It was noted that his 
past medical history was "not otherwise contributory."  

The record reflects that by correspondence received in July 
1986 the veteran sought service connection for residuals of a 
back injury in service; however, a formal claim (VA Form 21-
526) was not filed until July 2001.  

On VA examination in August 2001, the veteran reported that 
he served as a drill sergeant and company clerk in the Army 
from 1946 to 1947.  He stated that while serving in Japan in 
1946, he fell out of a truck when the truck hit a building 
sustaining several injuries, including several fractured 
vertebrae.  He has had back pain ever since.  In 1980, he had 
to have two discs removed.  Following clinical evaluation, 
including x-rays, the diagnosis was severe thoracic and 
lumbar osteoarthritis with radiculopathy.  

In May 2003, the veteran testified that he injured his lower 
back in a motor vehicle accident in Japan in 1946.  He stated 
that he was treated in the Battalion B, 25th Infantry 
Division infirmary for approximately one week with aspirin 
and rest.  He testified that his first medical treatment 
after service was at the VAMC in Jamaica Plain, but he did 
not recall the dates of treatment.  He stated that his VA 
treatment was long before the 1982 surgery.  He also 
identified a fellow serviceman who had treated him for back 
pain during service, but stated that he had been unable to 
locate the gentleman in over forty years.  See May 2003 
hearing transcript.  

In February 2004, Dr. T.M. reported that he and Dr. R.M. last 
saw the veteran for severe bilateral degenerative arthritis 
of the hips in April 2001.  

Received in May 2005 were treatment records from the Boston 
HCS.  The earliest treatment report is dated in 1996.  The 
initial mention of low back pain was in 1997.  In 1998, the 
veteran was diagnosed with osteoarthritis which mainly 
affected the hips.  

Analysis

As noted above, most of the veteran's service medical records 
are missing.  
Since VA has been unable to obtain the veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of the veteran's claim is 
undertaken with this duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability [to 
include within the presumptive period]; and (3) medical 
nexus.  See Hickson, supra.

The August 2001 VA examination shows that the veteran 
currently has severe thoracic and lumbar osteoarthritis with 
radiculopathy.  Hickson element (1) is accordingly satisfied.

With respect to Hickson element (2), in-service injury or 
disease, there is no evidence that a back disability was 
present during service.  As noted above, despite exhaustive 
attempts, most of the veteran's service medical records are 
unavailable.   
Crucially, however, the report of the November 1947 
separation physical examination, is pertinently negative for 
any history or findings of a back condition.  

To the extent that the veteran himself contends that he had a 
back disability in service, it is well established that a 
layperson without medical training, such as the veteran, is 
not competent to render medical opinions on matters such as 
diagnosis and etiology of a claimed disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (

Moreover, there is earlier dated medical and non-medical 
evidence which contradicts the veteran's current claim.  In 
connection with his 1982 surgery, the veteran did not provide 
a history of any back injury in service.  He only reported 
having back pain for the past three years (i.e., since 1979).  
In addition, when the veteran filed his initial claim for 
service connection in January 1948, immediately after 
discharge, he did not mention or seek service connection for 
any in-service back injury.  In fact, he did not raise a 
claim of entitlement to service connection for residuals of a 
back injury until 1986, approximately 21 years after service.  
Because the record as a whole clearly demonstrates that the 
veteran never mentioned the alleged in-service back injury 
for decades after service, and only brought up the subject in 
connection with his claim of entitlement to monetary benefits 
from VA, the Board finds his recent uncorroborated statements 
to be lacking credibility.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [personal interest may affect the 
credibility of testimony]; see also Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  

The Board additionally observes that arthritis was not 
medically identified until over five decades after service, 
long after the one year presumptive period.

In the absence of medical evidence demonstrating that the 
veteran incurred an in-service injury or disease, the Board 
concludes that Hickson element (2) is not satisfied.  The 
veteran's claim fails on that basis alone.  

With respect to element (3), medical nexus, there of record 
no medical opinion which serves to link the claimed disorder 
to his military service.  It is clear that in the absence of 
any injury in service a medical nexus opinion would be an 
impossibility.  Cf. Charles v. Principi, 16 Vet. App. 370, 
374 (2002).  As noted above, the veteran is not competent to 
offer a medical opinion attributing a disability to service.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  However, as discussed above there is no 
objective medical evidence of back problems in service or for 
decades thereafter.  Supporting medical evidence is required.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated.

Accordingly, the Board finds that the third Hickson element 
is not met, and the claim fails on that basis also.

For the reasons set out above, the Board finds that a 
preponderance of the evidence is against a showing that the 
veteran's currently diagnosed severe thoracic and lumbar 
osteoarthritis with radiculopathy resulted from his military 
service.  The veteran's claim of entitlement to service 
connection for severe thoracic and lumbar osteoarthritis with 
radiculopathy is accordingly denied.


ORDER

Entitlement to service connection for severe thoracic and 
lumbar osteoarthritis with radiculopathy is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


